Case: 20-50403      Document: 00516064610         Page: 1     Date Filed: 10/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       October 21, 2021
                                  No. 20-50403
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   Mauro C. Palacio,

                                                             Plaintiff—Appellant,

                                       versus

   Justin Caraway; Deputy Sheriff Ray Miller; Deputy
   Sheriff Cari Davis; U.S. Marshal Roderick Tisdale,

                                                          Defendants—Appellees.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:18-CV-111


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Mauro C. Palacio, Texas prisoner # 2271249, appeals the dismissal,
   on motions for summary judgment and judgment on the pleadings, of his 42
   U.S.C. § 1983 claims of illegal search and seizure, excessive force, and failure



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50403       Document: 00516064610           Page: 2      Date Filed: 10/21/2021




                                      No. 20-50403


   to train against the defendants.        He also seeks remand based on the
   defendants’ alleged failure to serve him with their summary judgment
   exhibits.
            Review of Palacio’s failure-to-serve argument is precluded by his
   failure to object in the district court. See Rushing v. Kansas City S. Ry. Co.,
   185 F.3d 496, 508 (5th Cir. 1999); 1 McCloud River R. Co. v. Sabine River Forest
   Prods., Inc., 735 F.2d 879, 882 (5th Cir. 1984). Palacio has also abandoned,
   through failure to brief, a separate claim that he was subject to an illegal
   arrest. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Finally, we
   do not consider Palacio’s claim that the defendants violated his Fifth
   Amendment rights to counsel and silence, as Palacio raises it for the first time
   on appeal. See Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir.
   1999).
            We review the grant of summary judgment de novo, McFaul v.
   Valenzuela, 684 F.3d 564, 571 (5th Cir. 2012), and we “may affirm the district
   court’s judgment on any basis supported by the record,” United States v.
   Clay, 408 F.3d 214, 218 n. 7 (5th Cir. 2005) (citation omitted).
            The district court properly granted summary judgment on Palacio’s
   substantive claims for relief. McFaul, 684 F.3d at 571. Regarding municipal
   liability, Palacio has identified no “policy statement, ordinance, regulation,
   or decision officially adopted and promulgated by [Hamilton County]”
   concerning illegal search, seizure, or arrest. Monell v. Dep’t of Social Servs.,
   436 U.S. 658, 690-91 (1978). Likewise, on his claim of supervisor liability
   against Caraway, Palacio has failed to allege Caraway’s personal involvement
   in any unlawful search or arrest and has identified no constitutionally


            1
            Rushing was superseded by rule amendment on other grounds as noted in Mathis
   v. Exxon Corp., 302 F.3d 448, 459 n.16 (5th Cir. 2002).




                                            2
Case: 20-50403      Document: 00516064610           Page: 3     Date Filed: 10/21/2021




                                     No. 20-50403


   deficient policy implemented by Caraway that led to an illegal search or
   arrest. See Thompkins v. Belt, 828 F.2d 298, 304 (5th Cir. 1987).
          The district court also correctly found that the defendants are entitled
   to qualified immunity because Palacio failed to allege facts showing that the
   challenged searches were constitutionally unreasonable.           See Melton v.
   Phillips, 875 F.3d 256, 261 (5th Cir. 2017). He offered no refutation of or
   competent evidence disputing Caraway’s affidavit asserting that the
   challenged searches were conducted pursuant to validly obtained consent.
   See generally Fernandez v. California, 571 U.S. 292, 306 (2014).
          Lastly, the district court properly entered judgment on the pleadings
   for Tisdale against Palacio’s claims of illegal search and excessive force. See
   Ruiz v. Brennan, 851 F.3d 464, 468 (5th Cir. 2017); Doe v. MySpace, Inc., 528
   F.3d 413, 418 (5th Cir. 2008); Fed. R. Civ. P. 12(b)(6). As noted above,
   Palacio failed to show a violation of his Fourth Amendment rights by any
   defendant. And his wholly conclusory allegation of excessive force does not
   suffice to state a claim for relief. See Taylor v. Books A Million, Inc., 296 F.3d
   376, 378 (5th Cir. 2002).
          The judgment of the district court is AFFIRMED.




                                           3